DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 9,746,249).  .  Regarding claim 1,  Lee discloses (figures 1-3) a heat transfer component comprising a sealed enclosure (housing of the overall heat pipe), the sealed enclosure having within a cavity having a first part ( cavity at 15 region), a third part (cavity at 16 region) and a second part (between the first part and the third part) , the first part of the cavity being configured to receive heat from a heat source (4) and the third part of the cavity being configured to deliver heat received from the heat source and a fluid disposed within the cavity; a wick (24) disposed within the enclosure ; the second part of the cavity being defined within an inner wall (2) of the enclosure, a first sealed evacuated space (11) being defined between the inner wall (2) of the enclosure and an outer wall (1) of the enclosure, and the wick (24) being disposed within the second part of the cavity and the wick being in fluid communication with the inner wall (2).
Regarding claim 2, Basing on geometrical relationship between the height and the width of the heat pipe (shown in figure 3), Lee discloses that the cavity defines an expect ratio of from about 10,000:1 to about 1:1. (the height is about 5 times the width of the heat pipe). Regarding claim 3, Lee discloses (figure 2) that the first sealed evacuated space is characterized as annular (circular shape). Regarding claim 4, Lee discloses (figure 3) that  at least one of the sealed enclosure and the cavity is characterized as elongate ( the length is longer the width).  Regarding claim 6, Lee discloses (figures 2 and 3) that the wick (24) is characterized as tubular in configuration.  Regarding clam 7, Lee discloses (figure 3) that the wick is characterized as a columnar in configuration. (elongated shape). Regarding claims 19 and 20, Lee further discloses (figure 3) a step of exposing the heat transfer component to heat from a heat source (4) so as to vaporize fluid within the first part of the cavity, to effect condensation of the fluid within the third part of the cavity, and to effect transport of the condensed fluid along the wick from the third part of the cavity to the first part of the cavity. (the circulation of working fluid in the heat pipe from an evaporator region to a condenser region, column 3, lines 64- column 4, line 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Akachi Hisateru (JP 2002016203A).  Lee substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the cavity (heat pipe) is characterized as serpentine.  Akachi discloses (figure 1) a heat pipe including the cavity inside the heat pipe has a meandering shape (serpentine) for a purpose of increasing the heat transfer surface area of the heat pipe. It would have been obvious to one having ordinary skill in the art to employ Hisateru’s teaching in Lee’s device for a purpose of increasing the heat transfer surface area of the heat pipe.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Grauleau et al. (US 4,153,041).  Lee substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the enclosure comprises at least one mounting feature.  Grauleau discloses (figure 1) a coaxial heat pipe that has the enclosure of the heat pipe equipped with a mounting feature or its equivalent (11) for mounting the inner wall (21) in the center space of the outer wall (1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Grauleau’s teaching in Lee’s device for a purpose of mounting the inner wall in the center space of the outer wall
Allowable Subject Matter
Claims 21-28 are allowed.
Claims 8-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails disclose that the heat transfer component further comprises a second sealed evacuated space defined between two walls, the second sealed evacuated space being disposed between the wick and the second part of the cavity (claim 8) and a first sealed evacuated space disposed between the second part of the cavity and the environment in combination with the sealed annular cavity between an inner wall and an outer wall (claim 21); and the component being configured so as to defined a space between a wall of the assembly and the sealed enclosure (claim 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763